In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00061-CV
                                                ______________________________
 
 
      HERBERT R. PUTZ AND E.T. AGSERVICES, COMPANY,
Appellants
 
                                                                V.
 
                                           DAVID JACOBS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                              Delta County, Texas
                                                            Trial
Court No. 10157
 
                                                
                                                  
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM  OPINION
 
            Appellants,
Herbert Putz, and E.T. Agservices Company, have filed with this Court a motion
to dismiss the pending appeal in this matter. 
Appellants represent to this Court that the parties have reached a full
and final settlement.  In such a case, no
real controversy exists, and in the absence of a controversy, the appeal is
moot.
            We
grant the motion and dismiss this appeal.
 
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
10, 2010
Date Decided:             August
11, 2010